Exhibit 10.40



CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED HAVE BEEN MARKED WITH THREE ASTERISKS
[***] AND A FOOTNOTE INDICATING "CONFIDENTIAL TREATMENT REQUESTED". MATERIAL
OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

MASTER SERVICES AGREEMENT


This Master Services Agreement (the “MSA”) is entered into this 24th day of
October, 2014 (the “Effective Date”), between the SES Affiliate New Skies
Satellites B.V., a Dutch company with offices at Rooseveltplantsoen 4, 2517 KR,
The Hague, The Netherlands, and Global Eagle Entertainment, Inc., a Delaware
corporation with offices at 4353 Park Terrace Drive, Suite 100, Westlake
Village, CA 91361, USA (“Customer”).


1.    Agreements/Service Orders.
(a)    This MSA and the Framework Agreement between Customer and SES dated
October __, 2014 together establish the terms and conditions that apply to each
Service provided to Customer. Each Service will be described in a Service Order
to be executed by Customer and an SES Affiliate. Each executed Service Order
creates an individual “Agreement” between Customer and the SES Affiliate
comprised of the Service Order, the Framework Agreement and the terms and
conditions of this MSA. For each Service Order, references in this MSA and such
Service Order to “SES” mean the SES Affiliate that is party to such Service
Order. The provision of Service is subject to availability of the Network
Facilities and commercial review and execution by SES of a Service Order
executed by Customer.


(b)    Any ambiguity, inconsistency, or conflict among or between the terms and
conditions of this MSA, a Service Order, and the Framework Agreement (or any
attachments, exhibits, and annexes thereto) shall be resolved in the following
order of precedence (with (i) having the highest priority): (i) the relevant
Service Order; (ii) the Framework Agreement; and (iii) this MSA.


2.    Term. This MSA remains in effect for the purpose of ordering Service for
five (5) years from the Effective Date, and will be automatically renewed
thereafter for successive periods of one (1) year each, unless either Party
provides notice to the other Party no later than thirty (30) Days prior to any
such renewal period that it does not wish to renew this MSA. Termination of this
MSA will not affect the performance of obligations of the Parties with respect
to Agreements existing prior to such termination date or the applicability of
the terms and conditions set forth in this MSA to such Agreements.


3.    Compliance. The location and operation of the Network Facilities and SES’s
ability to perform are subject to all applicable national and international
laws, conventions, rules, regulations, decrees, licenses and authorizations in
any applicable jurisdiction. SES shall at all times maintain the necessary
licenses, authorizations, and permits (including those
 
of the U.S. Federal Communications Commission (“FCC”)) required to operate the
Network Facilities operated by SES or a member of the SES Group. An Agreement
will be amended, as determined by SES to reflect changes made by the competent
regulatory authority to the licenses or other authorizations needed to operate
the Network Facilities or to applicable national and international laws,
conventions, rules, regulations, decrees, licenses and authorizations in any
applicable jurisdiction. To the extent such changes result in an inability to
meet the Service Specifications in an Agreement, then any change to such
Agreement is subject to agreement by the Parties, such agreement not to be
unreasonably withheld, conditioned or delayed. Customer shall in all
circumstances comply with the Operational Requirements and all applicable
national and international laws, conventions, rules, regulations, decrees,
licenses and authorizations, including any prohibitions or restrictions on
Customer’s receipt of Service applicable in any jurisdiction in which Customer
uses Service or in which Service can be received. Customer shall in all
circumstances comply with applicable sanctions and export control laws,
conventions, rules, regulations and decrees. For the avoidance of doubt,
coverage of a country or territory by the Satellite does not imply that Service
is permissible or authorized to or from earth stations located in a particular
country or territory.


4.    Permitted Use. Service is provided solely for Customer’s use for ***
Customer is responsible for all facilities communicating with the Satellite
(except for Network Facilities or as otherwise set forth in the Service Order).
Customer shall ensure that its digital transmissions and IFEC solutions comply
with all applicable legal, governmental and regulatory requirements and
directions, and license conditions, in effect in any jurisdiction in which
Customer uses Service or in which Service can be received with Customer’s
authority, including without limitation restrictions and requirements as to
labeling of content, copyright, hours of availability, encryption, age
verification and other restrictions as to access. On the request of SES at any
time, Customer shall promptly provide SES with written certification signed by
an authorized officer of Customer that Customer’s digital transmissions and IFEC
solutions comply with this Section 4. Customer shall promptly provide SES with
such details as SES may reasonably request to satisfy SES as to Customer’s
compliance with the requirements of this Section 4 and to enable SES to respond
to any request for information made


SES PROPRIETARY AND CONFIDENTIAL    Page 1    Customer initials: _____
SES initials: _____

--------------------------------------------------------------------------------

Exhibit 10.40



by any governmental or regulatory agency in relation to Service. Customer shall
promptly advise SES of any notice or any written communication received by
Customer, or any agent or representative of Customer, from any governmental or
regulatory agency in relation to Service, and provide SES with a copy of such
notice or other written communication and any response by Customer or on
Customer’s behalf.


5.    Service Fees/Outage Credits.
(a)    Except for amounts disputed in good faith by Customer, Customer shall
make *** Each payment is considered to have been received when SES’s bank
account has been credited with such payment. Any undisputed payment due from
Customer (and any disputed payment later determined to have been correct) that
is not received on the date it is due will bear interest at the rate of the
lesser of 1.5% per month or the maximum rate permitted by law, calculated from
the date payment was due until the date it is received. If Customer is
delinquent as to payments due under more than one Agreement, then SES is
entitled, in its sole discretion, to apply (i) Customer payments to the
outstanding Customer delinquencies due to any member of the SES Group (without
regard to any direction made by Customer), including the application of Customer
payments within an individual Agreement, and (ii) Security that may be available
in one Agreement to an outstanding Customer delinquency in another Agreement. A
Service Order may include terms under which the Service Fee is subject to
increase based on comparison to a price index or in accordance with a specific
schedule.


(b)    For any period during which there is a Confirmed Outage, SES shall apply
an Outage Credit.


(c)    If Customer, in good faith and by the due date of the disputed invoice,
disputes SES’s computation of the amounts due, Customer may withhold payment of
the disputed amount, but Customer must pay all charges not in dispute by the
invoice due date. An amount is not in dispute until Customer has provided SES
with written notice explaining the disputed amount and describing the dispute’s
factual and contractual basis. Customer shall provide to SES written
documentation to support its dispute (i) as an attachment to such written
notice, or (ii) in a timely fashion thereafter. Customer and SES will work in
good faith to resolve such dispute within ten (10) days following receipt of
Customer’s notice of dispute and required documentation. Upon resolution,
disputed amounts are due and payable no later than during Customer’s next
billing cycle.


 
6.    Taxes and Other Charges. Customer is solely responsible for any Taxes,
with the exception of any Taxes imposed on the net income or property of SES by
any country or jurisdiction imposing tax on income from all sources by reason of
SES being incorporated in, or otherwise being considered a resident of, such
country or jurisdiction. For the avoidance of doubt, Customer shall pay such
additional amounts to SES as are necessary to make SES whole for the amount of
Taxes validly levied or withheld.


7.    Termination/Suspension.


(a)    An Agreement may be terminated by either Party on notice to the other
Party, if ***


(b)    If Customer (i) fails to pay any undisputed amount when due and fails to
remedy such breach within *** after written notice from SES, (ii) fails to cease
any activity in violation of Sections 3 or 4 immediately after receiving
telephone, email, facsimile or other notice from SES, or (iii) commits a
material breach of any other obligation under an Agreement and fails to remedy
such breach within *** after written notice from SES ***, then SES may, in its
sole discretion, elect to Suspend Service until such failure to pay or breach is
cured or terminate the relevant Agreements.
(c)    SES may, in its sole discretion, Suspend Service if (i) as a result of
Customer’s use of Service, there is an imminent and material risk that any
member of the SES Group could be or is indicted or charged as a criminal
defendant, or otherwise could become or becomes the subject of any criminal
proceeding or materially adverse investigation or any materially adverse
governmental or administrative proceeding the result of which is likely to be
fines, sanctions or non-monetary remedies, provided that any such Suspension is
limited to the portion of the Service to which such imminent risk applies, (ii)
as a result of Customer’s use of Service, there is an imminent risk that any
member of the SES Group could become or becomes subject to any other
governmental action that could result in the revocation, suspension or loss of
any license, ability or right to provide Service to Customer or capacity to
other customers, provided that any such Suspension is limited to the portion of
the Service to which such imminent risk applies, or (iii) Customer’s
transmissions to the Satellite are being “jammed” or otherwise intentionally
interfered with by a third party (governmental or otherwise) and such jamming or
interference affects service being provided by SES to third parties or affects
the health of the Network Facilities, provided that any such Suspension is
limited to the portion of the Service to which such jamming or interference
applies. SES


*** Confidential treatment requested.



SES PROPRIETARY AND CONFIDENTIAL    Page 2    Customer initials: _____
SES initials: _____



--------------------------------------------------------------------------------

Exhibit 10.40



may continue to Suspend Service under this Subsection 7(c) until any action or
threat of action giving rise to such right is resolved in favor of the member of
the SES Group or removed and, in each case, until assurances are given to SES’s
reasonable satisfaction that the matters giving rise to a Suspension will not
reoccur. In the event of a Suspension under this Subsection 7(c), the Parties
agree to work together in good faith to resolve the situation giving rise to the
Suspension. If after the *** the Parties fail to resolve or make substantial
progress towards resolving the situation giving rise to the Suspension and there
is a likelihood of a material adverse impact on SES, then SES can elect to
terminate any relevant Agreement.


(d)    If an Agreement is terminated pursuant to Subsection 7(b) or Subsection
7(c) then, without prejudice to SES’s other remedies at law or in equity,
Customer shall be liable for the Service Fees due for the remainder of the
Service Term, and SES may use the Service Transponder or provide service on such
Service Transponder to whomever SES sees fit, and Customer is not entitled to
any relief (equitable or otherwise) with respect to such use or any refund of
any amounts paid to SES. If Customer has paid the Service Fees for the remaining
Service Term, as provided above, then SES shall use commercially reasonable
efforts to re-market the terminated capacity. In the event that SES subsequently
reaches an agreement to provide service to a third party utilizing the
terminated capacity during the period Service otherwise would have been provided
to Customer, then SES shall remit to Customer any service fees it actually
receives from such third party with respect to such terminated capacity,
applicable to such period, up to the Service Fee paid by Customer for such
capacity for such period for which Customer did not receive Service, less (i)
any amounts owed by Customer to SES under the Agreement, (ii) any reasonable
costs (including reasonable attorneys’ fees) incurred by SES in attempting to
collect such amounts from Customer, (iii) any other damages incurred by SES in
attempting to collect such amounts from Customer, (iv) any reasonable costs
(including reasonable attorneys’ fees) incurred by SES in marketing such
capacity to, or negotiating a service agreement with, third parties, and (v) any
costs reasonably incurred by SES in providing related services and equipment
(not provided to Customer) that may be associated with the provision of such
service. Nothing herein shall be deemed to require SES to enter into such a
service agreement, if the nature of the third party, the third party’s proposed
use of the service or demand for terms and conditions for service, or other
reasonable and appropriate factors, lead SES to
 
reasonably determine not to enter such a service agreement, nor shall SES be
obligated to use the capacity formerly used to provide Service to Customer ahead
of any other capacity that SES may also have available. Customer acknowledges
that the rights of SES (as stated in the immediately preceding sentence) are
reasonable under all of the circumstances, constitute liquidated damages for
loss of a bargain, and do not constitute a penalty.


(e)    Neither Party will have any further rights, obligations or liability to
the other Party under an Agreement after the termination or expiration of such
Agreement, except for any rights, obligations or liabilities (i) arising prior
to such termination or expiration, (ii) arising as a result of such termination
or expiration, (iii) described in the Agreement as surviving such expiration or
termination, or (iv) that logically would be expected to survive termination or
expiration (e.g., Section 10). Customer shall cease all transmissions
immediately upon the expiration or termination of an Agreement, unless otherwise
agreed in writing by SES. If Customer fails to cease use of Service immediately
upon the expiration or termination of the Agreement, then (without implying any
right of Customer to continue use of Service) SES reserves the right to charge a
fee equal to the then-current rate for thirty-day occasional use Service charged
by SES, such payments to continue until Customer’s use ceases.


8.    Transition of Service.


(a)    SES reserves the right to transition Service to (i) a Replacement
Satellite, (ii) an Alternative Satellite, (iii) the Satellite at another orbital
location, or (iv) a Collocated Transponder, provided that (A) Service as
transitioned will continue to provide *** to support Service as existing prior
to transition, (B) SES provides Customer with not less than *** advance notice
of a planned transition of Service, to the extent reasonably foreseeable, (C) in
the case of a planned transition to an Alternative Satellite, SES provides a
reasonable period (not to exceed ***) during which Service will be available on
the Satellite and the Alternative Satellite (unless the Satellite is not
available as a result of service problems), and (D) subject to Customer’s
ability to defer such transition due to regulatory restrictions (which Customer
agrees to address in good faith as soon as reasonably practical) any transition
of Service occurring pursuant to this Section 8 shall not take more than *** to
complete.


(b)    In the event of a transition of Service, the Replacement Satellite, the
Alternative Satellite, the


*** Confidential treatment requested.



SES PROPRIETARY AND CONFIDENTIAL    Page 3    Customer initials: _____
SES initials: _____



--------------------------------------------------------------------------------

Exhibit 10.40



Satellite at another orbital location, or the Satellite on which the Collocated
Transponder is located, as the case may be, will become the Satellite for
purposes of the Agreement and the Service Specifications will be modified
accordingly. Customer shall transition Service in accordance with a transition
plan to be provided to Customer by SES and shall follow SES’s instructions with
respect to the implementation of such transition plan.


(c)    Notwithstanding the foregoing, SES understands and acknowledges that
Customer’s use of the Service includes the provision of IFEC solutions to
end-user consumers in an onboard, commercial aircraft environment. SES
understands and acknowledges the unique nature of this offering and the
importance of providing uninterrupted Service to Customer at all times. As such,
SES agrees to use commercially reasonable efforts to ensure that (i) any
transition undertaken pursuant to this Section 8 shall not impair Customer’s
intended use of the Service, and (ii) the Service shall at all times be provided
in accordance with the Service Specifications contained in the relevant Service
Order. To the extent that Service is impaired or fails to meet the required
Service Specifications as the result of such transition, Customer shall have the
right to terminate the applicable Agreement without further liability or
payment, provided that SES is first given a period of *** to cure the impairment
or failure.


9.    Force Majeure. Any failure or delay in the performance by SES of its
obligations to provide Service will not be a breach of any Agreement and will
not constitute a failure for purposes of determining whether a Confirmed Outage
has occurred, if such failure or delay results from any act of God, governmental
action, or any other circumstance beyond the reasonable control of SES.
Notwithstanding the foregoing, SES shall provide Customer with Outage Credits in
circumstances in which SES is unable to perform because of force majeure
conditions, with the exception of force majeure conditions that are attributable
to sun outages, meteorological or astronomical disturbances (including rain
fade), or acts or omissions of Customer or its employees, agents or contractors.
If force majeure conditions continue for ***, then either Party may terminate
the relevant Agreement, provided that the right to terminate expires once
Service recommences.


10.    Liability-Related Provisions.
(a)    SES’s Reliance. Customer acknowledges that SES has set its prices and
entered into each Agreement in reliance on the terms and conditions of such
Agreement, including the limitations and exclusions of liability, the
disclaimers of warranties, and Customer’s indemnity obligations set forth in
this MSA, and that
 
the same form an essential basis of the bargain between the Parties.


(b)    Disclaimer of Warranties. SES EXPRESSLY EXCLUDES AND DISCLAIMS ANY AND
ALL EXPRESS, IMPLIED AND STATUTORY WARRANTIES, INCLUDING BUT NOT LIMITED TO
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE.


(c)    Indemnification. Except in cases of gross negligence or willful
misconduct on the part of SES, Customer shall defend and indemnify any and all
members of the SES Group from any and all third party claims, liabilities,
losses, costs, and damages (including but not limited to attorneys’ fees and
costs, and, to the extent permitted by law, any fines and penalties) arising out
of (i) Customer’s use of Service or the content of material transmitted thereon,
including any actual or alleged libel, slander, obscenity, indecency,
infringement of copyright, or breach in the privacy or security of
transmissions, (ii) Customer’s violation of its obligations under Sections 3 and
4, (iii) disputes between or among Customer and its transmission recipients or
its program, data or other transmission content suppliers, (iv) any failure by
SES to provide Service, or (v) any warranty, representation or statement
Customer may make to a third party in connection with transmissions via Service.


(d)    Limitation of SES’s Liability. THE PARTIES AGREE THAT (i) SES’S SOLE
OBLIGATION AND CUSTOMER’S EXCLUSIVE REMEDIES FOR ANY CAUSE WHATSOEVER (INCLUDING
WITHOUT LIMITATION LIABILITY ARISING FROM NEGLIGENCE) ARISING OUT OF CONFIRMED
OUTAGES OR SES’S FAILURE TO PROVIDE SERVICE IN ACCORDANCE WITH THE SERVICE
SPECIFICATIONS ARE LIMITED TO THOSE SET FORTH IN SECTION 5 AND SUBSECTION 7(a),
AND ALL OTHER RIGHTS AND REMEDIES OF CUSTOMER OF ANY KIND ARE EXPRESSLY EXCLUDED
AND WAIVED, AND (ii) SES’S LIABILITY TO CUSTOMER FOR DIRECT DAMAGES AS TO ANY
CLAIMS OR CAUSES OF ACTION NOT LIMITED BY CLAUSE (i) SHALL BE LIMITED TO *** IN
THE AGGREGATE, FOR EACH AGREEMENT. In no event will SES be liable for any
indirect, incidental, consequential, punitive, special or other similar damages
or loss of revenues, whether foreseeable or not, occasioned by any defect in any
of the Network Facilities which may be provided to Customer, or the provision of
Service to Customer, or any failure or delay in the provision of Service to


*** Confidential treatment requested.



SES PROPRIETARY AND CONFIDENTIAL    Page 4    Customer initials: _____
SES initials: _____



--------------------------------------------------------------------------------

Exhibit 10.40



Customer, or any other cause. Without limiting the generality of the foregoing,
Customer has no right of recovery for the satisfaction of any cause arising out
of or relating to any Agreement against (i) any supplier of equipment or
services to SES in connection with (A) the launch, construction, operation,
maintenance, tracking, telemetry and control of the Satellite, (B) the Network
Facilities, (C) Service, or (D) the provision of Service to Customer in any
circumstances in which SES would be obligated to indemnify such supplier, or
(ii) any member of the SES Group. The limitations of liability set forth in this
Section 10 apply to the SES Group.


(e)    Limitation of Customer’s Liability. In no event will Customer be liable
for any indirect, incidental, consequential, punitive, special or other similar
damages or loss of revenues, whether foreseeable or not, occasioned by any
default by Customer hereunder or any other cause, except that the foregoing will
not limit or excuse Customer from the following: (i) its Service Fee obligations
(as the same may be accelerated under Subsection 7(d)); (ii) its indemnification
obligations under any Agreement; or (iii) any damages that occur as a result of
Customer’s willful failure to immediately cease transmissions to the Satellite
after receiving telephone notice or email, facsimile or other notice from SES to
do so.


11.    Other Terms and Conditions.


(a)    Non-Waiver of Breach. The waiver by either Party of a breach of, or a
default under, any of the provisions of any Agreement, or the failure of either
Party on one or more occasions to enforce any of the provisions of any Agreement
or to exercise any right or privilege in any Agreement, will not be construed as
a waiver of any subsequent breach or default of a similar nature or as a waiver
of any such provision, right, or privilege in any Agreement.


(b)    Confidentiality. The Parties confirm that disclosures of Confidential
Information between SES and Customer shall be governed by the Proprietary
Information Agreement between SES and Customer, dated April 23, 2014 (the
“PIA”), except that the termination date of the PIA as set forth in Section (7)
of the PIA shall not apply.


(c)    Publicity. Any press release that either Party intends to do in order to
announce any Agreement is subject to review and approval by the other Party,
such approval not to be unreasonably withheld or delayed.


 
(d)    Waiver of Immunities. To the extent that either Party has acquired or
later acquires any immunity (sovereign or otherwise) from any legal action,
suit, or proceeding, from jurisdiction of any court, or from setoff or any legal
process with respect to itself or any of its property, such Party irrevocably
waives and agrees not to plead or claim such immunity with respect to any
action, suit or proceeding brought in relation to any Agreement.


(e)    OU Confirmations. Each occasional use Service will be described in a
Service Order referred to as an OU Confirmation.


(f)    No Property Interest/Subordination. Each Agreement is a service contract
and does not grant, and Customer will not assert, any right, interest or lien in
any property or assets of SES, including any of the Network Facilities or
related equipment that SES may own. SES may grant security interests of any kind
in Service, any of the Network Facilities or any Agreement (including the
proceeds thereof) to third parties. Any such Agreement and all rights granted to
Customer in such Agreement are subject and subordinate to any such security
interests, provided that any secured party agrees to be bound by the terms and
conditions of such Agreement as long as (i) Customer does not pay any Service
Fees more than *** prior to their due dates under such Agreement, (ii) such
Agreement is not supplemented, amended, extended or otherwise modified in any
manner that adversely affects the interests of any secured party, and (iii)
after receipt of notice from any secured party of a default by SES under any
relevant security document, Customer agrees to make, and makes, all payments
thereafter as instructed by a secured party. Customer acknowledges and consents
to foreclosure upon an Agreement by any secured party or its designee, successor
or assignee, and the consequent replacement of SES under such Agreement by the
secured party, its designee, successor or assignee, or another purchaser or
assignee. Any secured party is entitled to exercise all rights as may be
available to SES under an Agreement and to cure any defaults of SES under an
Agreement within such cure period as may be available to SES under an Agreement.
Upon receipt of notice from a secured party, Customer agrees to accept such
exercise and cure by a secured party and to render all or any part of the
performance due by Customer under the Agreement to such secured party. This
provision is self-operative and no further instrument of subordination is
required by any security agreement, mortgage or other document reflecting the
security interest to make this subordination effective. In confirmation of such
acknowledged subordination,


*** Confidential treatment requested.



SES PROPRIETARY AND CONFIDENTIAL    Page 5    Customer initials: _____
SES initials: _____



--------------------------------------------------------------------------------

Exhibit 10.40



Customer shall promptly execute any instrument or certificate which SES or any
secured party may reasonably request.


(g)    Notices. Except as otherwise provided in a Service Order, all notices and
other communications from one Party to the other Party will be in writing, in
English, and hand-delivered or sent by courier service,
facsimile transmission or email attachment to the other Party at the address
stated in the preamble or, as to any Service Order, at the address stated in
such Service Order. A Party may change its notice receipt information on notice
to the other Party.


(h)    Assignment. SES may Transfer its rights, interests and obligations in any
Agreement, its rights and interests in and to any of the Network Facilities, or
its rights and interests in and to any and all sums due or to become due under
any Agreement to any transferees. Upon receipt of notice from SES of such
Transfer, Customer shall perform all of its obligations directly for the benefit
of the transferee, and shall execute and deliver such documentation related to
such Transfer as SES or the transferee may reasonably require. Customer may not
Transfer its right to Service, or the rights and obligations set forth in any
Agreement, to any third party without SES’s prior written consent, which consent
shall not be unreasonably withheld, conditioned or delayed. Notwithstanding the
foregoing, Customer may transfer its rights and obligations under any Agreement
to an entity acquiring all or substantially all of the assets of Customer or to
an subsidiary or affiliate under common control with Customer without the
consent of SES, provided that Customer shall remain responsible for performance
of all obligations in such Agreement (to the extent not performed by the
assignee). Each Agreement is binding on and will inure to the benefit of any
successors, transferees and assignees of the Parties, provided that no Transfer
will relieve either SES or Customer of its obligations to the other Party. Any
purported Transfer by either Party not in compliance with the provisions of this
MSA is null and void. If a change of control of Customer or of a substantial
part of its assets has a negative impact on Customer’s credit rating, then
Customer shall provide Security as requested by SES to secure the fulfillment of
Customer’s contractual obligations. If such Security is not provided by
Customer, then SES may terminate any Agreement, such termination to be effective
one month after SES’s notice, unless Customer provides the requested Security
prior to such effective date. Customer shall notify SES in writing of any change
of control of Customer or of any change of a substantial
 
part of its assets as soon as Customer is aware of any such change.


(i)    Governing Law/Jurisdiction/Venue. This MSA and each Agreement is governed
by and interpreted according to the laws of the State of New York, without
regard to any conflict of laws provisions thereof. Customer consents to the
jurisdiction of any competent court in in the State of New York, for purposes of
actions, suits or proceedings arising out of this MSA or any Agreement.


(j)    Personal Data. Customer consents to the processing of the personal data
of its contact person(s) by SES, acting as data controller, for the purposes of
the performance of each Agreement, and more generally for the carrying out of
SES’s activities, and Customer shall inform such contact person(s) accordingly.
Customer shall inform such person(s) of their right to access and correct such
personal data.


(k)    Miscellaneous. If any provisions in any documents executed in connection
with an Agreement are invalid, illegal or unenforceable in any respect under
applicable law, then the validity, legality and enforceability of the remaining
provisions contained in such documents will not in any way be affected or
impaired, and the invalid provision will be replaced by a valid provision that
comes closest to the intent of the Parties. The provisions of any Agreement are
only for the benefit of SES (and the SES Group) and Customer, and no third party
may seek to enforce or benefit from those provisions, except that the
Operational Requirements are intended for the benefit of both SES and all SES
customers using the Network Facilities. Notwithstanding the foregoing, any
secured party which acquires a security interest in an Agreement as contemplated
under Subsection 11(f) is deemed an intended third party beneficiary of such
Agreement. SES may contract with third parties for certain services to be
provided as part of a Service, and, to the extent such third party terms and
conditions differ from the terms and conditions set forth in an Agreement, prior
to execution of the Agreement SES will provide Customer a copy of such third
party terms and conditions. This MSA and any Service Order may be executed in
several counterparts, each of which will be deemed an original, and all such
counterparts will constitute one and the same instrument. An Agreement may not
be amended or modified in any way, and none of their provisions may be waived,
except in a document signed by an authorized representative of each Party.




SES PROPRIETARY AND CONFIDENTIAL    Page 6    Customer initials: _____
SES initials: _____

--------------------------------------------------------------------------------




(l)    Appendices. All Services ordered pursuant to an Agreement are subject to
the terms and conditions of this MSA and the following appendices, which are
incorporated into this MSA by reference:


Appendix A    Operational Requirements
Appendix B    Definitions
Appendix C    Additional Terms and Conditions for Services on the SES ASTRA
Fleet Satellites (if so indicated in a Service Order)
Appendix D    Additional Terms and Conditions for Services on the SES North
American Fleet Satellites (if so indicated in a Service Order)
 


(m)    Complete Agreement. Each Agreement (i.e., a Service Order incorporating
this MSA or the Framework Agreement, including its appendices, the documents
incorporated by reference, and appendices or annexes to a Service Order)
executed by the Parties (i) constitutes an entire and separate agreement between
the Parties for SES to provide, and Customer to accept and pay for, Service for
the Service Term, and (ii) supersedes all previous understandings, commitments
or representations (whether written or oral) concerning its subject matter.





IN WITNESS WHEREOF, the Parties hereto have duly executed (by an authorized
officer of each Party) and delivered this MSA as of the Effective Date.




GLOBAL EAGLE ENTERTAINMENT, INC.






NEW SKIES SATELLITES B.V.


By: /s/ Aditya Chatterjee
By: U. Bouwsma


Name: Aditya Chatterjee


Name: /s/ U. Bouwsma


Title: CTO


Title: Director


Date: October 24, 2015


Date: October 28, 2014
 
 


*** Confidential treatment requested.



SES PROPRIETARY AND CONFIDENTIAL    Page 7    Customer initials: _____
SES initials: _____



--------------------------------------------------------------------------------




APPENDIX A
Operational Requirements


Article I. Earth Station Transmit/Receive Requirements.


1.0    Non-Interference and Use Restrictions. In its transmissions to and from
the Satellite, Customer shall comply with all applicable governmental laws,
rules and regulations. Customer shall follow established practices and
procedures for frequency coordination and shall not use Service, or any portion
thereof, in a manner which would or could be expected, under standard
engineering practice, to harm Service or interfere with the use of or harm any
portion of any Transponder on the Satellite, the Satellite, or any other
in-orbit satellite or transponder on such other satellite.


2.0    Transmission Plan. Prior to commencing transmissions to and from the
Satellite, Customer shall obtain SES’s prior written approval of its
transmission plan. Customer is permitted to modify this transmission plan from
time to time. SES makes no representation, warranty, or covenant regarding any
use of Transponder capacity provided under any Agreement, including the efficacy
of the use of any number of carriers.


3.0    Customer Equipment. Customer is responsible for the provision,
installation, operation, and maintenance of, and for securing all necessary
licenses and other consents, permissions, concessions, permits and
authorizations for Customer Equipment.


4.0    Earth Station Requirements.
4.1    General Requirements.
(a)    Customer shall configure, equip and operate its transmit facilities so
that the interface, in outer space, of these facilities with the Satellite
conforms to the characteristics and technical parameters of the Satellite.
Customer shall follow SES's procedures for earth station registration for which
a designated earth station registration form will have to be completed and
submitted to SES for approval prior to being granted access to the Satellite.
The earth station registration form is made available to Customer at
www.ses.com/technical. Customer shall follow SES’s procedures for initiating and
terminating any transmissions to the Satellite. Customer shall operate all
transmit facilities in a manner that allows for cessation of, and shall cease,
transmissions immediately after receiving telephone notice or email, facsimile
or other notice from SES. Customer shall furnish information regarding the
technical parameters of its transmissions on a continuing basis as required by
SES to prepare for, initiate, maintain and immediately discontinue the use of
Service upon notice by SES.
(b)    SES has the right, but not the obligation, to inspect any Customer
transmit facilities, together with associated facilities and equipment used by
Customer, or by a third party under the authority of Customer, to transmit to
the Satellite. SES shall use reasonable efforts to schedule inspections to
minimize the disruption of the operation of such facilities, and Customer shall
make such facilities available for inspection at all reasonable times. Customer
shall, upon SES’s request, provide
 
technical data (e.g., measurements performed on an antenna) sufficient to prove
that any transmit facility meets or exceeds the required sidelobe envelope.
4.2    Uplink Restrictions. Except as may be expressly permitted by SES during a
coordinated test period, no earth station operator shall transmit an unmodulated
carrier through a Transponder. The operation of each earth station will adhere
to a transmission plan submitted by Customer and approved by SES. Under no
circumstances will the earth station transmit an RF carrier to the Satellite on
a frequency not authorized by SES, whether or not that frequency is in use by
other earth stations.
4.3    Earth Station Performance, Customer Signals and Facilities. Customer, its
Uplink Signals and the Uplink and/or Multiplex Facilities having access to the
Satellite are required to comply with the specifications and parameters set out
in the applicable SES Access Document (which includes requirements concerning
the Earth Station EIRP, Uplink EIRP Stability, HPA and polarization
capabilities) and, as applicable, the SES Service Information Update System
(SIUS). These two documents are available to Customer by online registration at
www.ses.com/technical, each as may be modified by SES from time to time.
Customer is responsible for reviewing changes to the SES Access Document and the
SIUS on a regular basis. SES may instruct Customer to change the earth station
uplink EIRP to account for changes in the Service Transponder’s performance,
utilization of redundant units or utilization of a different transponder,
provided that (i) SES shall discuss any requested change in the earth station
uplink EIRP with Customer reasonably in advance, and (ii) such change does not
impact the Service Specifications, as specified in the relevant Service Order.


5.0    Service Requirements. Video Requirements, Data Service Modem Requirements
and Emission Constraints are defined or referenced in the applicable SES Access
Document.


6.0    Earth Station Providers. Customer may contract with third parties to
transmit its signals to, or receive its signals from, the Satellite, provided
that Customer requires such third parties to comply with the requirements of the
Agreement regarding transmissions to, or reception from, the Satellite and makes
SES an intended third party beneficiary entitled to enforce such agreement. If
Customer retains such third parties, then the acts and omissions of those third
parties in connection with the transmission or reception of Customer’s signals
will be deemed to be the acts and omissions both of such third parties and of
Customer.


7.0    Customer Cooperation. If Service fails to meet the Service
Specifications, then Customer shall use all reasonable efforts to cooperate with
and aid SES in curing such failure, including modifying Customer Equipment so
that there is no net loss in performance, in which event the Service
Specifications will still be deemed to be met, provided that all reasonable
efforts can be done at no expense to Customer (unless reimbursed by SES). These
obligations of Customer include but are not limited to the following: (i) at the
request of SES, if there is a problem


SES PROPRIETARY AND CONFIDENTIAL    Page 8    Customer initials: _____
SES initials: _____

--------------------------------------------------------------------------------




that can be compensated for by increasing the power of its transmissions to the
Satellite, without affecting Customer’s use of Service, then Customer shall do
so to the extent it can with existing equipment, provided that such increase in
power can be accomplished without violating the conditions of any license,
authorization, or permit; and (ii) permitting SES, at SES’s sole discretion,
cost and expense, to upgrade Customer Equipment.


Article II. General Requirements.


1.0    Carrier Frequency Assignments. The assigned center frequency of each
carrier is determined by SES in consultation with Customer. It is required that
all transmit and receive earth stations be capable of operation across the
entire satellite frequency band and in the specified polarization. From time to
time, it may be necessary to change carrier frequency assignments (i) to meet
changes in Customer’s requirements, (ii) to avoid mutual interference with
carriers in adjacent or co-frequency transponders on the Satellite or on another
satellite, or (iii) to enable efficient capacity utilization and Transponder
loading. Customer shall maintain the capability at all times (remotely or
otherwise) to promptly comply with instructions from SES to change a carrier
frequency assignment.


2.0    Third Party Use. Without implying any right of Customer to permit any
third party use of Service (e.g., see Sections 3 and 4 of this MSA), Customer is
responsible to SES for any use or transmission by third parties (e.g.,
Customer’s customers and end-users) that is permitted by Customer to the same
extent as it would be for Customer’s own use or transmissions. Any use by third
parties is deemed to be use by Customer and references in the Agreement with
respect to Customer’s responsibilities to SES or Customer’s use or transmissions
include use by third parties.


3.0    Satellite Power Constraint. As the Satellite ages and in order to protect
the overall health and performance of the Satellite, it may be necessary to
cease operating (or interrupt operation of) one or more Transponders (e.g.,
because of an overall power constraint on the Satellite). If Service will be
affected (e.g., interrupted, relocated, terminated), and such action reasonably
can be anticipated, then SES shall give Customer thirty (30) Days’ notice, or
such lesser period of notice as is practical under the circumstances.


4.0    SES Rights In Abnormal Circumstances. Customer recognizes that it may be
necessary, in unusual or abnormal technical situations or other unforeseen
conditions, for SES to deliberately terminate Service or interrupt Customer’s
use of Service, in order to protect the overall health and performance of the
Satellite or to reassign certain amplifiers among Transponders to make use of a
spare equipment unit. Such decisions will be made by SES in its sole discretion.
Customer shall immediately cease transmissions to the affected Service
Transponders at such time as Service is terminated or interrupted pursuant to
this Section 4.0. The redundancy plan of the Satellite may require SES to
reassign certain SSPAs or TWTAs, as applicable, among Transponders to make use
of a spare. In
 
circumstances in which a spare SSPA or TWTA is required to be employed and to do
so requires a change in the SSPA or TWTA assigned to Customer, Customer shall,
on notice from SES, immediately cease transmitting to the Satellite to allow the
SSPA or TWTA that is assigned to the Service Transponder to be reassigned and a
different unit (that meets the Service Specifications) to be put in its place.
In no case shall the reassignment of SSPAs or TWTAs result in the Service
failing to meet the Service Specifications as stated in the relevant Service
Order.


5.0    Testing in the Event of Degraded Service. If a Service Transponder is not
meeting the Service Specifications, but Customer elects to continue to use
Service, as degraded, then SES may interrupt Customer’s use as necessary to
perform testing or take any other action that may be appropriate to attempt to
restore the affected Service Transponder to the Service Specifications.


6.0    Telephone Notices. For the purpose of receiving notices from SES
regarding preemption, interference or other technical problems, including but
not limited to Satellite Failure, restoration and denial of access, Customer
shall maintain for each earth station transmitting signals to the Satellite a
telephone that is staffed at all times during which Customer is transmitting
signals to the Satellite and an automatic facsimile machine or an email address
in operation and capable of receiving messages from SES at all times. THOSE
PERSONS STAFFING THE EARTH STATION, FOR THE PURPOSES OF RECEIVING SUCH MESSAGES,
MUST HAVE THE TECHNICAL CAPABILITY AND ABSOLUTE AUTHORITY TO IMMEDIATELY
TERMINATE OR MODIFY THE TRANSMISSIONS IF NOTIFIED BY SES. All such notices will
be effective upon placement of a telephone call or transmission of a facsimile
or email from SES to Customer. Within ten (10) days of any telephone notice
provided herein, SES shall provide Customer with a written notification
summarizing the contents of the telephone notice.

Article III. Technical Characteristics of the Satellite System.


1.0    Contours. Upon request, SES shall provide uplink G/T contours and
downlink EIRP contours for the allocated capacity, to allow Customer to estimate
EIRP, G/T and SFD for locations within the overall footprint of the Satellite.
The contours are provided for planning purposes only and do not represent a
warranty of performance.


2.0    Multi-Carrier Operation. While subject to final approval by SES based on
the specific transponder configuration, in general multi-carrier operations (two
or more) are conducted with a composite output and input back-off. For
fractional Transponders, additional power constraints may be imposed in order to
reduce the generation of intermodulation or other spurious signals.




SES PROPRIETARY AND CONFIDENTIAL    Page 9    Customer initials: _____
SES initials: _____

--------------------------------------------------------------------------------




3.0    Input Attenuators. The gain of each Transponder may be adjustable by
ground command. The gain setting for each Transponder is specified by SES, in
consultation with Customer and other customers on the Satellite, taking into
consideration current and future uplink coordination restrictions and the need
to limit co-channel interference.


4.0    Communication System Performance Characteristics – Expected Performance.
4.1    Cross Polarization. Cross polarization isolation between co-frequency
Transponders is expected to be a minimum of 29 dB for most locations within the
-3 dB downlink/uplink gain contour (relative to beam center). SES reserves the
right to review and approve all transmission plans in order to minimize the
level of co-channel interference.
4.2    Adjacent Satellite Interference. Power and bandwidth on the Service
Transponder is allocated by SES, taking into account any applicable coordination
limits with respect to the Satellite. Service Transponder input attenuation or
other parameters may be modified by SES, in consultation with Customer and other
customers utilizing the Service Transponder, in order to help minimize the
effects of adjacent satellite interference. SES shall use reasonable efforts to
identify and reduce the effects of adjacent satellite interference. SES reserves
 
the right to instruct Customer to modify its transmission plans periodically in
order to minimize mutual interference between adjacent satellites and to ensure
compliance with applicable coordination agreements with other networks.
4.3    Nominal Transponder Assignment. SES reserves the right to assign and
reassign specific Transponders using specific uplink and downlink beam pairs, or
Transponders using beams with comparable performance, in order to minimize
mutual interference between adjacent satellites, ensure compliance with
applicable coordination agreements with other networks, or permit efficient
loading of the Satellite. In no case shall the reassignment of specific
Transponders result in the Service failing to meet the Service Specifications as
stated in the relevant Service Order.
4.4    Performance at Particular Locations. In the event of a bona fide dispute
regarding whether the Service Specifications are being met, SES shall work with
Customer in good faith to assess whether or not the Service Specifications are
being met. The Parties shall consider data and measurements obtained from (i)
SES’s monitoring stations and extrapolated data for the particular locale, and
(ii) operational data generated by Customer’s use of the Service.



End of Appendix A




APPENDIX B


Definitions


Each capitalized term used in an Agreement that is not otherwise defined in an
Agreement shall be defined as follows:


Agreement: means as to each individual Service Order entered into by and between
Customer and an SES Affiliate, the Service Order and the terms and conditions of
the MSA as incorporated by reference in the Service Order.
Alternative Satellite: means a satellite in an orbital location other than the
Orbital Location. References in an Agreement to the “Satellite” are, in context,
deemed to be references to the Alternative Satellite.
Collocated Transponder: means a transponder on the same Satellite as the Service
Transponder or on any Satellite at the same Orbital Location. References in an
Agreement to the “Satellite” are, in context, deemed to be references to the
Satellite on which the Collocated Transponder is located.
Confirmed Outage: means a continuing and uninterrupted failure to meet the
Service Specifications that impairs the use of the Service for its intended
purpose (including any Service interruption that may be made by SES in unusual,
abnormal or other unforeseen technical situations in order to protect the health
and performance of the Satellite) for one (1) hour or more, unless such failure
is the result of (i) circumstances specified under Section 10 of this MSA, or
(ii) the failure of Customer Equipment. All Confirmed Outages must be verified
by SES. No Confirmed Outage will be deemed to occur prior to actual notice from
Customer to SES of such failure or during any period when Customer is using
Service, except that if a Confirmed Outage is determined to have commenced prior
to such notice then such Confirmed Outage will be deemed to have commenced as of
such determined time (but not more than 24 hours prior to such notice). All
determinations as to Confirmed Outages are made on a Service Transponder by
Service Transponder basis.
Customer Equipment: means any equipment or facilities, including but not limited
to antennas, which are provided, or required to be provided, by
 
Customer for use in conjunction with Service, whether or not located at an SES
facility.
Day: means a calendar day (i.e., of which there are 365 or, in the case of a
leap year, 366).
EIRP: means effective isotropic radiated power.
Euro or €: means the lawful currency of the member states of the European Union
that adopt the single currency in accordance with the Treaty of Lisbon amending
the Treaty on European Union and the Treaty establishing the European Community
(signed at Lisbon on 13 December 2007).
Network Facilities: means, collectively, the Satellites and the terrestrial or
earth station facilities operated by SES or a member of the SES Group, or third
parties under contract to SES or a member of the SES Group.
Operational Requirements: means SES’s Operational Requirements, as set forth in
Appendix A, as the same may be modified from time to time by SES in its
reasonable discretion.
Orbital Location: means the orbital location of the Satellite indicated in an
Agreement.
OU Confirmation: means a Service Order for the provision of occasional use
Service.
Outage Credit: means a credit against Service Fee obligations equal to the pro
rata Service Fee due for that portion of Service during which a Confirmed Outage
shall be determined to have occurred. (If Customer has paid all Service Fees due
for the Service Term, then SES will pay Customer the amount of the Outage
Credit.) Customer is not entitled to any Outage Credit for any Service failure
that does not constitute a Confirmed Outage. In addition, if it is determined by
final judicial order that SES prevented Customer from accessing any or all
Service at a time when SES did not have the right to do so (including under
Section 8 of this MSA), then Customer shall be entitled to Outage Credits for
the period during which access was denied. Except as provided in the preceding
sentence, a Suspension made by SES under Section 8 of this MSA shall not result
in any Outage Credit


SES PROPRIETARY AND CONFIDENTIAL    Page 10    Customer initials: _____
SES initials: _____

--------------------------------------------------------------------------------




to Customer for Service Fee payments, which shall continue to be due and payable
during any such period of Suspension.
Party: means, for each Agreement, SES and Customer individually, and “Parties”
refers to SES and Customer collectively.
Replacement Satellite: means a satellite which SES places in the Orbital
Location (or, to the extent SES receives authorization to do so, any orbital
location within five degrees of such Orbital Location) as the Satellite used to
provide Service. References in an Agreement to the Satellite are, in context,
deemed to be references to the Replacement Satellite.
Satellite: means the satellite utilized to provide Service.
Satellite Failure: means a satellite that SES has declared a failure for
purposes of the applicable Agreement. For purposes of this definition, a hybrid
satellite with multiple frequency band payloads will be treated either as a
single satellite or as though the frequency band payloads were located on
separate satellites, at SES’s sole discretion.
Security: means the security for Customer’s performance of its obligations, as
set forth in the applicable Agreement (which may consist of cash collateral,
bank guaranty, letter of credit or other form).
Service: is as described in the applicable Agreement.
Service Fee: is as set forth in the applicable Agreement.
Service Specifications: is as set forth in the applicable Agreement.
Service Term: means the period beginning on the “Commencement Date” and
continuing through the “End Date”, each as set forth in the applicable
Agreement.
Service Transponder: means the Transponder utilized to provide Service, as such
Transponder may be changed from time to time by SES in its reasonable
discretion, subject to the Framework Agreement.
SES Affiliate: means any member of the SES Group, including but not limited to
SES S.A., SES ASTRA S.A., and New Skies Satellites B.V.
 
SES ASTRA Fleet Satellite: means a satellite (or payload) designated as such in
the applicable Service Order.
SES Global Fleet Satellite: means a satellite (or payload) designated as such in
the applicable Service Order.
SES Group: means SES S.A. (or its successor-in-interest due to merger,
reorganization or otherwise), or any entity controlling, controlled by or under
common control with SES S.A., all members of the boards of directors and
management boards, members or shareholders of SES S.A. and such entities, and
all officers, employees, consultants, agents, contractors and subcontractors of
SES S.A. and such entities.
SES North American Fleet Satellite: means a satellite (or payload) designated as
such in the applicable Service Order.
Suspend Service: means to deny Customer access to Service.
Suspension: means a denial of access to Service.
Taxes: means any taxes, duties, surcharges, withholding, usage fees and other
fees or charges levied or assessed by any local, state, national, public or
quasi-public governmental authority or entity on Service or Customer’s use of
Service, including without limitation any value added tax, withholding tax,
regulatory fee (such as for landing rights), or other fees payable by any member
of the SES Group pursuant to universal service fund programs or other
regulatory-related programs, and permitted or required to be passed on to
Customer by such governmental authority.
Transfer: means to grant, sell, assign, novate, encumber, convey, license,
lease, sublease, or permit the utilization of, directly or indirectly, in whole
or in part.
Transponder: means any of the transponders on the Satellite.
End of Appendix B

APPENDIX C
Additional Terms and Conditions for Services on the SES ASTRA Fleet




1.    Scope. The provisions of this Appendix C will apply to Service only if so
indicated in a Service Order.


2.    Specifications of Customer Signals and Customer Uplink Signals. SES
requires each Customer Signal and Customer Uplink Signal to meet the applicable
provisions of the specifications set forth in each applicable SES Access
Document, as made available to Customer by online registration at
www.ses.com/technical, and as may be modified by SES from time to time. Customer
is responsible for reviewing changes to the applicable SES Access Document on a
regular basis.


3.    Network Information Table. Customer will transmit the SES Network
Information Table (“NIT”). The Customer Uplink Signals will automatically update
its transmitted NIT to reflect any changes of the NIT. Customer shall not modify
the NIT without prior consultation with SES.


4.    Customer Signals. Video source coding will be as specified in (a) MPEG-2
Main Profile @ Main Level or High Level, (b) MPEG-4 Part 10 Main Profile @ Level
3, or (c) MPEG-4 Part 10 High Profile @ Level 4. Audio source coding will be as
specified in ISO/IEC 13818-3 and as defined in ETSI TR 101 154.


5.    Restoration and Preemption.
(a)    For each Agreement, the Service will have the preemptibility status
stated in the Service Order (i.e., “Preemptible Service” or “Non-Preemptible
Service”). A Non-Preemptible Service will have no rights of Preemption and will
not be subject to Preemption. A Preemptible Service will have no rights of
Preemption and may be subject to Preemption.
(b)    If a Service Transponder fails and a Spare TWTA is available, then,
subject to the following priority rules, SES shall allocate such Spare TWTA to
the Service as soon as reasonably possible. As a general rule, Spare TWTAs on
the Satellite will be provided on a first failed/first restored basis. In the
event multiple Transponders fail simultaneously (or where the sequence of
failures cannot be determined), and such failures
 
exceed the number of available Spare TWTAs, then the following rules will apply
(with Rule 1 having priority over Rule 2, etc.):
Rule 1    DTH Services have priority over Contribution Services and other
Services. Contribution Services and other Services have equal priority.
Rule 2    Non-Preemptible Services have priority over Preemptible Services.
Rule 3    If conflicting rights to Spare TWTAs arise between Services with the
same priority status under Rules 1 and 2, then priority is given in accordance
with the following: (i) Services with an earlier start of transmissions have
priority over Services with a later start of transmissions. This priority is
independent from the Channel transmitted via the Service. If a Customer has
started with the same Channel as transmitted via its current Service under an
earlier Agreement and if transmissions of such Channel have continued without
interruption, then the priority shall be determined by the start of
transmissions of such Channel under that earlier Service Order; (ii) as to
Services which started simultaneously, priority is determined by customer start
dates, so that the Agreement with the earlier customer start date has priority
over the Agreement with the later customer start date; (iii) as to Services
which have the same customer start date, priority is determined by the expiry
dates of the respective Service, so that Services with the later date of expiry
have priority over Services with the earlier expiry date; and (iv) as to
Services which expire on the same date, priority is determined by the dates on
which the respective Service Orders were executed, so that the Service Order
which was executed first has priority over a Service Order executed later.
6.    Signal and Encryption. Customer shall ensure that the Customer Signals,
the Uplink and/or Multiplex Facilities and the Customer Uplink Signals comply
with Sections 2-4, and do not interfere with or damage the Satellite or any of
its Transponders. Customer may encrypt the Customer Signals, provided that (i)
prior to the start of the encryption, Customer, at its expense, provides SES
with up to ten (10) operational decoders (as requested by SES) authorized for
reception and any other equipment needed to receive the Customer Downlink
Signals, and (ii) any conditional access


SES PROPRIETARY AND CONFIDENTIAL    Page 11    Customer initials: _____
SES initials: _____

--------------------------------------------------------------------------------




system complies with the relevant specifications of the European Digital Video
Broadcasting Project and the ISO/IEC 13818 standard.


7.    Transponder Performance. The saturated Transponder EIRP and Received
Signal Power is measured under all weather conditions at the Control Facility.
The Minimum Transponder Performance and Received Signal Power shall be those
measured or otherwise ascertained when Customer is complying or procuring
compliance with Section 2. In order to accurately determine each Transponder
EIRP independent of atmospheric attenuations and transponder bandwidth
characteristics, a measurement set-up consisting of a calibrated fluxmeter and
radiometer is used.


8.    Channel(s).
(a)    The Service Transponder shall only be used for the transmission of
Customer’s Channels.
(b)    For each Channel, Customer shall provide SES with the following
information:


1.    Name and address of broadcaster (if different from Customer):
2.    Name of Channel:
3.    Type of Programming:
4.    Signal Definition:[SD/HD]
5.    (Primary) Language:
6.    Hours of transmission:
7.    Encryption:
8.    Broadcasting license and licensing authority:
9.    Target Territories:
10.    Uplink:
11.    Start of Channel:


Customer shall provide the above information for any given Channel, as well as a
copy of the relevant broadcast license or other authorization, at least thirty
(30) days before the proposed start date for the Channel. Customer shall provide
SES with the same advance notice of any change of the above-mentioned
parameters. Customer shall not transmit any Channels or implement any change
during this period without the prior written consent of SES.


9.    Additional Covenants.
(a)    Customer is responsible for ensuring that all Channels which are subject
to the laws of a Member State of the European Union have the required
broadcasting license or authorization from a Member State of the European Union
at all times, that such license or authorization is valid, and that Customer and
the broadcaster shall comply with the terms thereof. Customer shall promptly
inform SES of any material change of such license or authorization or of any
notice received from any authority or agency challenging or modifying such
license or authorization.
(b)    If the Channels are not subject to the laws of a Member State of the
European Union, then Customer shall nevertheless be responsible for the
compliance of Channels with the applicable legislation.
(c)    Transmissions and any substantial change to transmissions (including a
substantial change of the nature of the Channel(s) or if the Channel(s) do not
fall any longer under the jurisdiction of the country originally determined) are
subject to SES’s approval and, if required under the applicable regulatory
framework, to the approval of the competent regulator. If applicable, Customer
shall provide to SES a copy of the respective broadcasting license or other
authorization.
(d)    A Party may use a trademark or logo of the other Party only with the
prior written approval of the other Party, such approval not to be unreasonably
withheld. If approved, such use shall be free of charge throughout the Service
Term and solely for the purpose of indicating in any document, advertising or
communication made or commissioned by such Party that the Channel(s) are
transmitted via the SES satellite system. Each Party may at any time, at its
discretion, withdraw its approval with immediate effect.
(e)    Each Agreement is subject to the continuing right of SES to provide
Service pursuant to the authorizations to operate its satellite
 
system. If this right is withdrawn, then the Agreement will terminate
automatically, unless the competent regulatory authority assumes SES’s rights
and obligations hereunder. In either case, SES is discharged of all liability
and obligation to Customer.
(f)    SES reserves the right to transition DTH Service on an SES ASTRA Fleet
Satellite to a Collocated Transponder, provided that (i) the Minimum Transponder
Performance stated in the applicable Service Order continues to be met by the
Collocated Transponder, (ii) SES will endeavor to provide Customer advance
notice of at least twenty four (24) hours in order for Customer to perform the
necessary operations to uplink the Channel(s) to the Collocated Transponder
(unless SES is responsible for
uplinking the Channel(s)), and (iii) Customer shall make all necessary
arrangements with the operator of the Uplink and/or Multiplex Facilities to
accommodate such a transition.


10.    Other Definitions Applicable to Appendix C.
Channel: means the channel transmitted via the SES ASTRA Fleet satellite and as
specified by the Customer according to Section 8 of this Appendix C.
Control Facility: means SES’s facility in Betzdorf, Luxembourg or such other
facility as may be designated by SES.
Contribution Services: means satellite transmissions services received by
head-ends of cable or terrestrial networks in order to redistribute the received
signals within such networks.
Customer Downlink Signal: means the downlink RF (radio frequency) modulated time
division multiplexed carrier carrying the Channel(s) from the Service
Transponder.
Customer Signal: means the bit stream carrying the Channel(s), produced by
Customer and transmitted, as the case may be, to the Uplink and/or the Multiplex
Facilities for onward transmission via a Service Transponder.
Customer Uplink Signal: means the uplink RF modulated time division multiplexed
carrier carrying the Channel(s), transmitted from the Uplink Facilities to the
Service Transponder.
DTH Service: means satellite transmission services received directly by a
recipient via a satellite dish at its premises, without any redistribution of
the received satellite signal in any kind of cable or terrestrial network.
Minimum Transponder Performance: means a satellite single carrier saturation
EIRP measured under clear sky conditions by a measurement test set-up according
to standard engineering practice as described in Section 7 to be compared to the
EIRP for the Transponder as stated in the Service Order. A Confirmed Outage
shall only be deemed to occur if (i) the Received Signal Power falls below the
Minimum Transponder Performance by more than one (1) dB, and (ii) the other
conditions for a Confirmed Outage have been met.
Preemption: means the deliberate interruption or cessation of the availability
of Service by SES, in accordance with the rules set out in Subsection 5(b), in
order to restore the transmissions of another customer or in case of any
satellite failure or transponder failure occurring on any SES ASTRA Fleet
Satellite.
Received Signal Power: means the signal power in dBW at the Control Facility by
a measurement test set-up according to standard engineering practice as
described in Section 7. If the measurement is not performed under clear sky
conditions, then the measured value shall be corrected to account for the effect
of weather and propagation conditions.
Spare TWTA: means a spare transponder amplifier on the satellite and its
associated components that is accessible for purposes of providing restoration
and is capable of carrying communications traffic within the parameters as
described in the Service Specifications for the Transponder to be restored.
Uplink and/or Multiplex Facilities: means all equipment and ancillary facilities
used to transmit the Customer Uplink Signals to the satellite.




End of Appendix C

APPENDIX D
Additional Terms and Definitions for North American Fleet Satellites



SES PROPRIETARY AND CONFIDENTIAL    Page 12    Customer initials: _____
SES initials: _____

--------------------------------------------------------------------------------






1.    Scope. The provisions of this Appendix D will apply to Service only if so
indicated in a Service Order. For each Service Transponder, Customer shall be
provided Service in accordance with the protection level stated in the Service
Order (e.g., Fully Protected Service, Transponder Protected Service,
Non-Preemptible Service, Preemptible Service or Business Preemptible Service),
as such protection level is defined and as the restoration rights are set forth
in the Service Order.


2.    Use of Reverse Contract Order. If it becomes necessary to preempt or
otherwise discontinue Service, and operational circumstances allow SES to select
services to be preempted or discontinued, then SES shall make such selections in
“Reverse Contract Order”. Reverse Contract Order means an order that is
determined on a transponder-by-transponder basis with reference to (i) whether
there is a single customer taking service on the entire transponder (for
purposes of this definition, a “Full Transponder”) or one or more customers each
taking service on a fractional part of the transponder (for purposes of this
definition, a “Fractional Transponder”), (ii) the protection level for service
on the transponder, and (iii) the date on which a binding agreement for the
taking of service on the transponder has been executed by both the customer and
SES (for purposes of this definition, the “Execution Date”). The protection
level for a Fractional Transponder is deemed to be the protection level of the
customer with the highest protection level on such transponder. The Execution
Date for a Fractional Transponder is deemed to be the earliest Execution Date of
a customer agreement with the highest protection level on such transponder. If
Reverse Contract Order is to be determined between more than one transponder,
then Reverse Contract Order means: first, from the latest Execution Date to the
earliest Execution Date as to Business Preemptible Services on Fractional
Transponders; second, from the latest Execution Date to the earliest Execution
Date as to Business Preemptible Services on Full Transponders; third, from the
latest Execution Date to the earliest Execution Date as to Preemptible Services
on Fractional Transponders; fourth, from the latest Execution Date to the
earliest Execution Date as to Preemptible Services on Full Transponders; fifth,
from the latest Execution Date to the earliest Execution Date as to
Non-Preemptible Services on Fractional Transponders; sixth, from the latest
Execution Date to the earliest Execution Date as to Non-Preemptible Services on
Full Transponders; seventh, from the latest Execution Date to the earliest
Execution Date as to Transponder Protected Services on Fractional Transponders;
eighth, from the latest Execution Date to the earliest Execution Date as to
Transponder Protected Services on Full Transponders; ninth, from the latest
Execution Date to the earliest Execution Date as to Fully Protected Services on
Fractional Transponders; and tenth, from the latest Execution Date to the
earliest Execution Date as to Fully Protected Services on Full Transponders.
Notwithstanding the foregoing, any service being provided to the United States
Government or any department or agency thereof, whether directly or indirectly,
may be deemed, in SES’s sole discretion, to have a higher priority than Customer
in the Reverse Contract Order. (This Section 2 will apply, notwithstanding the
terms of Appendix A, Article II, Section 4.0.)


3.    Other Definitions Applicable to Appendix D.
Confirmed Outage: for purposes of this Appendix D, the definition of Confirmed
Outage in Appendix B is revised to insert “or the applicable Transponder
Performance Specifications” after “Service Specifications” in the first
sentence.
Preemptible Transponder: means a transponder on a satellite that is not entitled
to restoration in the event of a transponder failure or a satellite failure and
may be preempted at any time to restore (i) a satellite failure, (ii) a service
or transponder that becomes a transponder failure and is entitled to preempt a
Preemptible Service or Preemptible Transponder, or (iii) other service offerings
of SES or any member of the SES Group, including but not limited to mass move
protection, construction and launch delay protection, and launch failure
protection.
Replacement Transponder: means a spare transponder amplifier on the satellite
and its associated components that is accessible for purposes of providing
restoration and is capable of carrying communications traffic within the
parameters as described in the Service Specifications for the Transponder to be
restored.
 
Restoration Satellite: means the satellite identified as such in the Service
Order.
Transponder Failure: means, with respect to any Service Transponder, that such
Transponder fails to meet the Transponder Performance Specifications in any
material respect (i) for any period of five (5) consecutive Days; (ii) on twenty
(20) or more occasions of fifteen (15) minutes or more during any ninety (90)
consecutive Days; or (iii) for any period of time under circumstances that make
it clearly ascertainable or predictable, based on satellite industry engineering
standards, that a failure set forth in clauses (i) or (ii) will occur. For
purpose of this definition, measurement of periods of failure shall commence
when Customer has vacated its signal to permit verification of the failure by
SES.
Transponder Performance Specifications: means the downlink EIRP power levels and
saturated flux density (“SFD”) levels for the Service Transponder(s) on a
Satellite as referenced to the beam peak level location, as such EIRP power
levels and SFD levels may be extrapolated by SES by measurements from one of its
monitoring stations or at other convenient locations within the beam. The
Transponder Performance Specifications for SES North American Fleet Satellites
are made available to Customer at www.ses.com/technical. The downlink EIRP power
levels and SFD levels may change from time to time in the event of the
relocation of a Satellite. In the Satellite table, measurement accuracy is ±2.0
dB and SFD assumes a flux control attenuator set to 6 dB.
End of Appendix D


SES PROPRIETARY AND CONFIDENTIAL    Page 13    Customer initials: _____
SES initials: _____